MEMORANDUM***
Because Sanchez-Ochoa’s waiver of his right to appeal was voluntarily, knowingly, and properly entered, it did not violate his right to due process. See, e.g., United States v. Navarro-Botello, 912 F.2d 318, 321-22 (9th Cir.1990). Similarly, because *145the government fully complied with its obligations under the terms of the agreement and because the sentencing court faithfully applied the sentencing guidelines, Sanchez-Ochoa received precisely what he bargained for in his plea agreement. United States v. Smith, 991 F.2d 1468, 1473 (9th Cir.1993); United States v. Lewis, 979 F.2d 1372, 1375 (9th Cir.1992). Therefore, Sanchez-Ochoa validly waived his statutory right of appeal and “may not now ignore his part of the bargain.” Navarro-Botello, 912 F.2d at 322.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.